Name: Commission Regulation (EEC) No 2180/81 of 30 July 1981 laying down rules implementing restrictions on investment aids for pig production
 Type: Regulation
 Subject Matter: means of agricultural production;  economic policy;  production;  cooperation policy
 Date Published: nan

 Avis juridique important|31981R2180Commission Regulation (EEC) No 2180/81 of 30 July 1981 laying down rules implementing restrictions on investment aids for pig production Official Journal L 211 , 31/07/1981 P. 0028 - 0029 Spanish special edition: Chapter 03 Volume 22 P. 0249 Portuguese special edition Chapter 03 Volume 22 P. 0249 COMMISSION REGULATION (EEC) No 2180/81 of 30 July 1981 laying down rules implementing restrictions on investment aids for pig production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1945/81 of 30 June 1981 restricting investment aids for pig production (1), and in particular Article 1 thereof, Whereas, for the purpose of applying the restrictions on investment aids for pig production laid down in Regulation (EEC) No 1945/81, it is necessary to fix the ratio for converting fattening pig places to breeding sow places; Whereas the extent of the authorization referred to in Article 1 (1) of Regulation (EEC) No 1945/81 should be defined and minimum requirements to be met by Member States' applications for such authorization should be laid down; Whereas, with a view to assessing the impact of such authorizations, it is necessary to require Member States receiving such authorization to present an annual report on the subject; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman; HAS ADOPTED THIS REGULATION: Article 1 The 550 pig places referred to in Article 1 of Regulation (EEC) No 1945/81 shall be fattening pig places. One breeding sow place shall be equivalent to 6 75 fattening pig places. Article 2 1. The authorization given to a Member State to alter the number of 550 pig places in the context of a farm development plan shall be restricted to special cases in which the expected income from the farm under the plan does not guarantee the comparable earned income for 1 75 man-work units. 2. The number of pig-places may be increased pursuant to Article 1 of Regulation (EEC) No 1945/81 only to the extent necessary to guarantee the comparable earned income for a maximum of 1 75 man-work units under the development plan concerned. Article 3 A Member State applying for authorization under Article 1 (1) of Regulation (EEC) No 1945/81 must at the same time provide the Commission with a detailed description of the method of calculation. In particular, the following information relating to the pig operation must be included in the method of calculation: - the costs related to the fattening pig and breeding sow places, - the prices to be paid for piglets, fattening pigs, breeding sows and feed, - the number of progeny per sow per year, - the number of pigs kept per fattening place per year. Article 4 A Member State receiving authorization to alter the number of pig places shall submit to the Commission an annual report, before 1 May of the following year, on the specific cases in which the number of pig places has been altered in the context of a farm development plan. The report shall in particular contain information on the number of special cases and the number of pig places involved in each case. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1) OJ No L 197, 20.7.1981, p. 31. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1981. For the Commission The President Gaston THORN